11-667-cv
         Airgas Specialty Gases Inc. v. Kumar


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 13th day of March, two thousand twelve.
 5
 6       PRESENT:
 7                 BARRINGTON D. PARKER,
 8                 RICHARD C. WESLEY,
 9                      Circuit Judges,
10                 SIDNEY H. STEIN,*
11                      District Judge.
12       _____________________________________
13
14       Airgas Specialty Gases Inc.,
15
16                           Plaintiff-Appellee,
17
18                    v.                                        11-667-cv
19
20       Shivesh Kumar,
21
22                           Defendant-Appellant.
23
24       _____________________________________
25
26
27       FOR PLAINTIFF-APPELLEE:                Lori B. Alexander, Jason R.
28                                              Stanevich, Littler Mendelson,
29                                              P.C., New Haven, Connecticut.


               *
              Judge Sidney H. Stein, of the United States District
         Court for the Southern District of New York, sitting by
         designation.
 1
 2   FOR DEFENDANT-APPELLANT:      Shivesh Kumar, pro se, Cheshire,
 3                                 Connecticut.

 4       Appeal from an order of the United States District

 5   Court for the District of Connecticut (Thompson, C.J.).

 6       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 7   AND DECREED that the order of the district court is

 8   AFFIRMED.

 9       Appellant Shivesh Kumar, proceeding pro se, appeals the

10   district court’s order granting the motion of Appellee

11   Airgas Specialty Gases Inc. (“Airgas”) to enforce a

12   settlement agreement that the parties entered into in May

13   2010.     We assume the parties’ familiarity with the

14   underlying facts, the procedural history of the case, and

15   the issues on appeal.

16       As an initial matter, although the district court did

17   not enter a separate judgment in this case after issuing its

18   order granting Airgas’s motion, this Court nonetheless has

19   jurisdiction over this appeal pursuant to 28 U.S.C. § 1291

20   because the order clearly indicated the district court’s

21   intent that the order be the final decision in this case.

22   See Bankers Trust Co. v. Mallis, 435 U.S. 381, 387-99

23   (1978).

24       In reviewing a district court’s decision whether to

                                     2
 1   enforce a settlement agreement, we review its findings of

 2   fact with respect to the agreement for clear error and its

 3   legal conclusions de novo.    See Omega Eng’g, Inc. v. Omega,

 4   S.A., 432 F.3d 437, 443 (2d Cir. 2005).

 5       Under Connecticut law, a contract is unambiguous where

 6   “its language is clear and conveys a definite and precise

 7   intent.”    Id. (internal quotation marks and citation

 8   omitted).   If a contract does not define a given term, the

 9   court should “look to the plain meaning of the language to

10   ascertain whether there is ambiguity” and may refer to

11   “widespread custom or usage” to define the term.    Lee v. BSB

12   Greenwich Mortg. Ltd. P’ship, 267 F.3d 172, 178    (2d Cir.

13   2001)(internal quotation marks and citation omitted).

14       Kumar argues on appeal that the district court erred in

15   finding that Airgas had satisfied its obligation under the

16   settlement agreement to change Kumar’s record in its Human

17   Resource Management System (“HRMS”) to “reflect a voluntary

18   quit as opposed to an involuntary termination” because the

19   screen shot of Kumar’s record provided by Airgas indicates

20   that the reason for Kumar’s termination was “Resignation-

21   Other Position.”   Kumar contends that “Resignation-Other

22   Position” does not mean the same thing as “voluntary quit.”

23   According to Kumar, the notation “Resignation-Other


                                    3
 1   Position” falsely indicates that he took another position in

 2   the same company (Airgas).

 3       Kumar’s argument is without merit.    A “voluntary” act

 4   is one that is “performed, made, or given of one’s free

 5   will,” Webster’s Third New Int’l Dictionary Unabridged 2564

 6   (3d ed. 1961), and to “quit” means “to give up employment,”

 7   id. at 1867.   Thus, a voluntary quit means to “give up

 8   employment” “of one’s free will.”    “Resignation” is defined

 9   as “[t]he act . . . of surrendering or relinquishing an

10   office,” Black’s Law Dictionary 1336 (8th ed. 2004), and

11   “quit” is a synonym of the verb “resign,” see Roget’s Int’l

12   Thesaurus at entry 448.02 (6th ed. 2001).

13       Kumar has provided no support for his contention that

14   “Resignation-Other Position” suggests a transfer within the

15   same company, and in any event, interpreting the phrase in

16   that manner is not inconsistent with a finding that he left

17   his original position voluntarily.    See Omega Eng’g, 432

18   F.3d at 446.   Thus, the district court correctly held that

19   Airgas had satisfied its obligation to modify Kumar’s HRMS

20   record to “reflect a voluntary quit” by changing the reason

21   for Kumar’s termination to “Resignation-Other Position.”

22       Kumar also argues that the district court erred in

23   finding that Airgas had provided Kumar with “proper


                                   4
 1   documentation” of its modification of Kumar’s HRMS record

 2   because the screen shot provided by Airgas was allegedly

 3   “truncated,” as evidenced by the location of the “scroll

 4   thumb” on the scroll bar in the screen shot.    However, as

 5   Kumar has conceded, the settlement agreement merely requires

 6   Airgas to provide Kumar with “documentation” of the change,

 7   and does not mandate that the documentation be in a specific

 8   form.   Therefore, the district court did not err in finding

 9   that Airgas’s screen shot satisfied the terms of the

10   settlement agreement.    See Lee, 267 F.3d at 178.

11       We have considered all of Kumar’s arguments and find

12   them to be without merit.   Accordingly, we AFFIRM the order

13   of the district court.
14
15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe, Clerk
17
18




                                    5